﻿251.	The delegation of Liberia extends its warmest congratulations to you, Sir, on your well-deserved election to the presidency of this thirty-third session of the General Assembly. We wish you well in the performance of your tedious responsibilities and pledge our unswerving co-operation and support. It is our hope that under your able leadership and guidance this session will be marked by a constructive and creative spirit.
252.	In the same light, we wish to express our appreciation to your illustrious predecessor, Mr. Lazar Mojsov, who presided with distinction over the thirty-second session of this Assembly and three special sessions of significant historic meaning. His tactful handling of delicate issues and
his wise conduct of difficult negotiations certainly merit our high commendation.
253.	To the Secretary-General of the United Nations, Mr. Kurt Waldheim, we offer a special word of appreciation for his undaunted efforts in the interest of peace, prosperity and justice for all mankind, again reflected in his concise but comprehensive annual report to this Assembly on the work of the Organization. The selfless, loyal and dedicated service he continues to render to the international community has won for him high esteem and credit.
254.	Once again we have assembled in this great hall of the United Nations, as we do each year, to assess the progress of peace in our world, to debate the problems of global concern and to chart the course for a better future for mankind. Standing on the threshold of the last quarter of this century, we perceive grave challenges for the international community with respect to those noble principles and great objectives which we as Members of this Organization are pledged to pursue and implement.
255.	Peace remains precarious and human rights are wantonly denied in many parts of our one world. Self-determination is still less than universal. Debasing policies of apartheid, racism and racial discrimination continue to insult the conscience of humanity. Vestiges and upsurges of colonialist and neo-colonialist oppression and foreign domination remain deeply entrenched. Exploitation and deprivation bear heavily on the underprivileged. The race for weapons of mass destruction escalates unabated. Imbalances in world economic relations seem to defy change. Various forms of pollution and the wasteful use of limited and irreplaceable resources threaten to plunge humanity into an environmental crisis of unprecedented magnitude.
256.	Those are the dismal realities of our times. A reversal of those trends and the blossoming of a more hopeful future demand concerted and positive action by us all. It will require the adoption of an approach truly reflective of the interdependence of nations, an approach transcending parochial conceptions of national interests and demonstrating genuine commitment to the fulfilment of shared goals and aspirations. The seeds of mistrust, fear and suspicion, whether planted in the Middle East, southern Africa or Cyprus, must be uprooted and replaced by mutual trust and understanding, friendship and co-operation.
257.	Our total energies, our determined efforts must be galvanized and directed towards the resolution of problems that affect our common interests. It is through these efforts that we might ensure for all mankind the enjoyment of a minimum standard of living devoid of hunger, apprehensions, ignorance, disease and poverty.
258.	In this global undertaking we welcome the participation of Solomon Islands, whose admission as the one hundred and fiftieth Member of the United Nations represents a step forward in this Organization's endeavour to attain true universality , as envisaged by the Charter. But mere increase in membership alone is no guarantee of an effective and viable organization; nor will it ensure the realization of established objectives: those can come to
fruition only through the determined will and combined effort of each and every Member State.
259.	The new world order to which we aspire must envisage an equitable and democratic system of international relations. It must be based on co-operation, equality and justice, rooted in respect for fundamental rights, and geared towards the achievement of the greatest good for the greatest number.
260.	We can all agree that those factors constitute the essential prerequisites for an enduring international peace. And yet, peace continues to elude us. Whether mankind's common fate will be one of peace or of destruction remains uncertain. That uncertainty is as glaring in southern Africa as in the Middle East and other vortices of tension.
261.	In the case of southern Africa, the inhuman, abhorrent and repressive system of apartheid and racial discrimination still undermines the dignity and worth of the true African personality. There, an immoral and callous white minority daily suppresses the majority black population. There, racist obstinacy and recalcitrance sharply confront the wrath and dogged determination of a people whose just claim to freedom, human dignity, equality and independence will inevitably triumph.
262.	The just entitlement of Namibia to independence in the entirety of its territory has always been upheld by this Assembly, as recently confirmed at its ninth special session devoted to that question. My Government had taken the occasion of that special session to indicate its recognition of the proposal of the five Western nations" as a basis for further negotiations towards independence of the Territory. In the same vein our doubts were expressed about the sincerity of South Africa's acceptance of the proposal. Time and events have substantiated those apprehensions. The deceptive nature of the South African regime has thus been exposed by its decision to implement its own formula for independence in Namibia, implicitly rejecting the proposal of the five Western nations, which has won the endorsement of the Security Council and the international community.
263.	The historical role of Liberia in championing the cause of independence for Namibia is well known and needs no further elaboration here. My Government maintains that any formula for independence in Namibia must accord to SWAPO a distinction commensurate with its role in the vanguard of the liberation struggle.
264.	The United Nations cannot accept, without losing credibility, yet another affront by South Africa to' its legitimate authority over Namibia. The international community cannot shirk its responsibility by tolerating the subterfuges, schemes and machinations of racist bigots in South Africa who are bent on imposing an unrepresentative and puppet leadership on the Namibian people. It is more imperative now than ever before that we counter this new South African challenge by imposing mandatory economic sanctions under Chapter VII of the United Nations Charter. We believe that even those countries which heretofore had opposed the application of those measures should by now be convinced of their necessity given the continued intransigence and obstinacy of racist South Africa.
265.	With respect to Zimbabwe, the international community has rejected the so-called internal settlement as a basis for genuine independence with majority rule. Even the signatories to that agreement have come to recognize its inadequacy. Yet they refuse to join the international community in the search for a more wholesome settlement. Thus, increasing violence is the state of affairs in that troubled Territory.
266.	My Government believes that the last hope for a peaceful resolution of this crisis lies in the proposal for an all-party conference involving the Patriotic Front and other political factions of Zimbabwe, aimed at reaching an acceptable formula for independence on the basis of the Anglo-American proposal.
267.	We have repeatedly cautioned that time is of the essence if we are to avert a catastrophe in southern Africa. For the patience and endurance of the oppressed people are by no means without limits. Already their quest for freedom has taken the form of armed resistance. It will intensify and escalate unless the international community resolves to take firm, positive and united action to remove all obstructions in the path of independence in Namibia, independence with majority rule in Zimbabwe, and majority rule in South Africa itself. For its part, Liberia will continue to consolidate its efforts for the attainment of those objectives, whether by peaceful means or through an intensified armed struggle.
268.	Towards the establishment of a lasting peace in the Middle East, recent developments have given cause for guarded optimism. I refer to the historic tripartite summit meetings convened at Camp David in the United States between the heads of State of Egypt, Israel and the United States. It has been disclosed that the summit meetings succeeded in designing a framework for peace in the Middle East and laying the basis for the conclusion of a peace treaty between Egypt and Israel.
269.	My Government, always preferring that conflicts be resolved through the instruments of  conciliation and  negotiation, commends the initiative taken by President Jimmy Carter in hosting this important meeting and the flexibility, goodwill and compromising spirit demonstrated by the parties concerned. The results of the summit meetings no doubt represent a significant step in the application of the principle of peaceful coexistence in the Middle East.
270.	It remains our hope, however, that within the framework of the agreements reached at Camp David the Palestinian people will be allowed fully to exercise their inalienable right to self-determination and the establishment of a State of their own. To this we add the wish that the impact of a just and lasting settlement in the Middle East will serve to extinguish the fires of hatred and conflict now ablaze in Lebanon. Such a settlement, if it is to" occasion genuine and enduring peace, must rest on Arab unity and solidarity.
271.	The calm that prevails in Cyprus, in the presence of a United Nations peace-keeping force, should not lure the
international community into a false notion that conditions for a genuine peace have thus been fulfilled; for the danger of renewed explosion simmers beneath the current stalemate, making real the possibility of an eruption of hostilities. Liberia remains convinced that the two communities in Cyprus have the capacity to decide their common fate with due regard to the independence, sovereignty and territorial integrity of the island and the enjoyment of freedom, justice and equality by both communities. This cause can be advanced through the implementation of relevant resolutions of the United Nations.
272.	Similarly, as regards the Korean question, my Government strongly believes that the joint communiqué of 4 July 1972 constitutes a realistic basis for bridging the chasm that divides the Korean people. We hold the view that a pragmatic and realistic effort to resolve this problem should be aimed at encouraging the two parties directly concerned to resume their dialogue as early as possible. This approach would enable them to dispel lingering mistrust and fear.
273.	It is regrettable to note that 30 years have elapsed since the proclamation of the Universal Declaration of Human Rights, and yet gross violations of these fundamental rights are still common occurrences in many parts of our one world. Man's inhumanity to his fellow man has taken more repugnant forms, clearly violating internationally accepted standards of morality and decency.
274.	There is a pressing need to reaffirm these rights in all their aspects since they must be recognized as the strongest foundation for international peace and security. It is here that the phenomenon of progress finds its truest significance, for. development can be fully appreciated only when man serves as the central point of all development objectives and goals. This is the conviction that shapes and directs Liberia's domestic and foreign policy. There could be no better way to commemorate the thirtieth anniversary of the adoption of the Universal Declaration of Human Rights than by a common resolve to translate these lofty principles into meaningful action for human progress.
275.	The question of international terrorism continues to be of deep concern to the world community. My Government regrets any action by anyone anywhere that takes or endangers innocent human life. We stand ready to cooperate with other Members of the United Nations in pursuing appropriate action to combat international terrorism, whether it be the hijacking of international carriers or the indiscriminate taking of hostages or the killing of innocent persons. Indeed, my Government during the thirty-second session of the United Nations General Assembly supported the drafting of an international convention against the taking of hostages.
276.	At this point, permit me to express to the Government of the Federal Republic of Germany, through its Foreign Minister and Vice-Chancellor, Hans-Dietrich Genscher, my Government's deep appreciation. of the
Federal Republic's initiative in this grave and important matter. We pledge our full support for this laudable effort.
277.	During the thirty-second session of the General Assembly my delegation also joined in the efforts to seek measures to prevent international terrorism, which resulted in the adoption of a resolution on this question. We remain deeply disturbed over all acts of international terrorism, but my delegation also recognizes that there are often underlying causes that breed and spawn terrorism and that these causes need to be redressed if international terrorism is to be eliminated.
278.	The process of human development could be aided by a progressive movement towards general and complete disarmament. The tenth special session, devoted to this question, marked a major step towards the attainment of this goal. We consider that session to be indicative of the growing awareness that peace remains fragile in the face of a mounting arms race, with the unchecked economic burden it entails. Perhaps the greatest achievement of the session lies in the establishment of a constructive framework for deliberations on and negotiation of disarmament issues in all their aspects. While institutional machinery cannot be a guarantee of the translation of ideals into realities or serve as a substitute for political will, it constitutes an essential link in the realization of declared intentions and aspirations. Therefore we believe that a rededication of our efforts would contribute to maintaining the momentum of the tenth special session both in principle and in practice.
279.	The central role of the sea for the future quality of life cannot be over-emphasized. As the last untapped reservoir of terrestrial natural resources, it represents man's last hope in the management of the limited resources of our planet. It must, therefore, be the link that unites us in our endeavour to achieve collective economic security. Thus the oceans and the sea-bed must remain the common heritage of mankind, allowing all to benefit equally from the exploration and exploitation of resources in that region. We should each refrain from undertaking unilateral action which could undermine the efforts of the international community to formulate an acceptable convention on the law of the sea.
280.	The quest for sustained-world economic growth and development remains a major preoccupation of my Government. We are mindful that only after the first decade of its existence did this Organization become regularly seized of problems of economic development. The sixth and seventh special sessions of this Assembly are historic for the unequivocal and unprecedented emphasis they placed on development and economic issues, which were made co-equal with political and security questions. We are gratified by the creation, within the structure of the United Nations, of the new post of Director-General for Development and International Economic Co-operation and here we commend the Secretary-General for his selection of Mr. Dadzie, a worthy son of Africa, to serve the international community in this vitally important position.
281.	Nevertheless, it is a sad commentary that the constructive spirit that characterized the two special
sessions has not permeated the wide range of negotiations motivated by them. Empty pronouncements, stalemated talks and endless rhetoric remain the order of the day. This is most evident in the case of the Committee Established under General Assembly Resolution 32/174, which has failed to reach agreement on a matter as elementary as its mandate and terms of reference. The North-South dialogue remains deadlocked on such issues as orderly commodity markets, stabilized foreign exchange earnings, mutually beneficial corporate partnership, debt problems and an increased transfer of real resources to developing countries.'
282.	The need for structural adjustments to meet the imbalances and inequalities among nations must be considered, negotiated and promoted. It is only through a continuing commitment to change and reform, coupled with the requisite political will and co-operation, that the New International Economic Order will be achieved.
283.	Facing the future, we have endorsed a blueprint for harmonious inter-State relations based on justice and solidarity. The United Nations provides the most appropriate framework for the attainment of this objective. It is within this Organization that a veritable code of conduct for nations can be progressively defined and adopted; it is here that peaceful co-operation between countries possessing different social structures can be developed, nurtured and transformed into more dynamic collaboration in building a genuinely humane world.
284.	While this Organization has been severely criticized for its weaknesses and short-comings, it has nevertheless remained a dynamic organism for contemporary international relations. From its very inception it was hampered by great-Power conflicts, buffeted by racism and nationalism and beset by financial and constitutional crises which threatened its very existence. It has not only survived these crises but has made significant contributions to peace and security. It has localized major conflicts, spearheaded the transition from colonialism to independence, mobilized substantial resources to enhance the socio-economic progress of peoples all over the world and championed the search for equality and justice in inter-State relations. In essence, the United Nations has served the interest of its Member States and the world community reasonably well.
285.	Whatever its short-comings, we must remain mindful of the fact that this Organization will be no less and can be no better than what we, its Member States, endeavour to make it. In an era of magnanimity and ruthlessness, of hopes and fears, of faith and doubt, of noble prospects and challenging adventure, ours is the duty to make this Organization a viable instrument of international peace and security. This is our challenge.























